DETAILED ACTION
This Action is a response to the filing received 10 May 2022. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 May 2022 are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-10, 13-17 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 9-10, 12-13 and 18-20 of copending Application No. 16/912,668 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, with some variation in language (sample signals vs. data points / sampled data points, among others), the limitations of the identified currently pending claims are read on by limitations of the identified claims of the reference patent. Tables are provided below for ease of reference.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Current Application
16/912,668
1. A system comprising: one or more computer processors; one or more computer memories; a set of instructions incorporated into the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations, the operations comprising:
1. A computer-implemented method for application instrumentation comprising:
receiving a plurality of sample signals from a plurality of instances of a client application deployed on a plurality of client devices;
collecting, from a collection module, one or more data points of user interaction for a client application when the client application operates in a client device; storing, in a memory allocation in the client device, the collected one or more data points; (claim 1)

passing the one or more data points in the memory allocation through a sampler to strip personal information for sampled data points; (claim 6)
sending the plurality of sample signals to a sample buffer in a server-side developer console for use in developing one or more filter functions configured to qualify one or more of the plurality of sample signals as events;
sending the sampled data points to a sample buffer in a server-side developer console, the sample buffer is accessible by a client-side developer console; developing, using the sampled data points, one or more filter functions in a code editor in the client-side developer console; (claim 6)
based on a passing of one or more tests by one or more filter functions, storing the one or more filter functions in a code cache; and
saving the debugged one or more filter functions in the server-side developer console for one or more performance and security tests; upon passing the one or more performance and security tests, storing the debugged one or more filter functions in the code cache (claim 6)
making the one or more filter functions available to the plurality of instances of the client application for fetching from the code cache by the plurality of instances of the client application.
wherein the one or more filter functions are fetched, via an orchestrator module coupled to the function runtime, from filter functions stored in a code cache in a server, and deployed to the function executor upon the client application starts operation (claim 4)


2. The system of claim 1, wherein personally-identifiable information is stripped from the plurality of sample signals using a differentially private algorithm.
7. The computer-implemented method of Claim 6 wherein the personal information is stripped in the sampler using a differential privacy process.


3. The system of claim 1, wherein the one or more tests are configured to ensure that the one or more filter functions meet one or more predefined performance and/or security benchmarks.
… saving the debugged one or more filter functions in the server-side developer console for one or more performance and security tests; upon passing the one or more performance and security tests (claim 6)


6. The system of claim 1, wherein each of the one or more filter functions is configured to run as either a source or a destination edge function.
… function executor loads one or more filter functions … implemented in an environment provided by the filter function runtime (claim 1)

… the one or more filter functions are independent from the platform of the client application (claim 2)

the bridge is a JavaScript bridge, the filter function runtime is a JavaScript runtime (claim 3)

wherein one or more filter functions are fetched and deployed via over-the-air deployment (claim 5)

Note Spec. ¶57, describing the claim term “edge function”, and the claim language specifically reciting a filter function


7. The system of claim 1, wherein the one or more functions are created in a separate coding environment and pushed to the server-side developer console via an application programming interface (API).
developing … one or more filter functions in a code editor in the client-side developer console; … saving the debugged one or more filter functions in the server-side developer console for one or more performance and security tests


8. A method comprising: [[[the operations performed by the system of claim 1]]]
See comparison with claim 1 above


15. A non-transitory computer-readable storage medium storing a set of instructions that, when executed by one or more computer processors, causes the one or more computer processor to perform operations, the operations comprising: [[[the operations performed by the system of claim 1]]]
See comparison with claim 1 above


Claims 9-10 and 16-17 correspond to claims 2-3; claims 13 and 20 correspond to claim 6; and claim 14 corresponds to claim 7
See comparisons with respect to claims 2-3 and 6-7 above


1. A system comprising: one or more computer processors; one or more computer memories; a set of instructions incorporated into the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations, the operations comprising:
9. A computer-implemented method for application instrumentation comprising:
receiving a plurality of sample signals from a plurality of instances of a client application deployed on a plurality of client devices;
collecting, using a collection module of a client-side kernel loaded in a client device, one or more data points of user interaction for a client application when the client application operates in the client device; storing, in a memory allocation in the client device, the collected one or more data points; stripping, using a sampler inside client-side kernel, personal information from the one or more data points in the memory allocation to obtain one or more sampled data points;
sending the plurality of sample signals to a sample buffer in a server-side developer console for use in developing one or more filter functions configured to qualify one or more of the plurality of sample signals as events;
sending the one or more sampled data points to a sample buffer in a server-side developer console, the sample buffer is accessible by a client-side developer console; developing, using the one or more sampled data points, one or more filter functions in a code editor in the client-side developer console;
based on a passing of one or more tests by one or more filter functions, storing the one or more filter functions in a code cache; and
saving the debugged one or more filter functions in the server-side developer console for one or more performance and security tests; upon passing the one or more performance and security tests, storing the debugged one or more filter functions in a code cache in the server-side developer console
making the one or more filter functions available to the plurality of instances of the client application for fetching from the code cache by the plurality of instances of the client application.
as one or more tested filter functions available for fetching; and fetching the one or more tested filter functions from the code cache into a function runtime within the client-side kernel to evaluate the collected one or more data points


3. The system of claim 1, wherein the one or more tests are configured to ensure that the one or more filter functions meet one or more predefined performance and/or security benchmarks.
saving the debugged one or more filter functions in the server-side developer console for one or more performance and security tests; upon passing the one or more performance and security tests (claim 9)


6. The system of claim 1, wherein each of the one or more filter functions is configured to run as either a source or a destination edge function.
wherein the function runtime comprises a bridge, a function executor and a filter function runtime, the function executor loads the one or more tested filter functions and passes each data point in the memory allocation through the one or more tested filter functions, the one or more tested filter functions are implemented in an environment provided by the filter function runtime (claim 10)

wherein the function runtime further comprises a bridge which facilitates interaction between the one or more filter functions and a platform of the client application, the one or more filter functions are independent from the platform of the client application (claim 12)

wherein the bridge is a JavaScript bridge, the filter function runtime is a JavaScript runtime (claim 13)

Note Spec. ¶57, describing the claim term “edge function”, and the claim language specifically reciting a filter function


7. The system of claim 1, wherein the one or more functions are created in a separate coding environment and pushed to the server-side developer console via an application programming interface (API).
developing, using the one or more sampled data points, one or more filter functions in a code editor in the client-side developer console … saving the debugged one or more filter functions in the server-side developer console for one or more performance and security tests (claim 9)


8. A method comprising: [[[the operations performed by the system of claim 1]]]
See comparison with claim 1 above


15. A non-transitory computer-readable storage medium storing a set of instructions that, when executed by one or more computer processors, causes the one or more computer processor to perform operations, the operations comprising: [[[the operations performed by the system of claim 1]]]
See comparison with claim 1 above


Claims 10 and 17 correspond to claim 3; claims 13 and 20 correspond to claim 6; claim 14 corresponds to claim 7
See comparisons to claims 3 and 6-7 above


1. A system comprising: one or more computer processors; one or more computer memories; a set of instructions incorporated into the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations, the operations comprising:
18. A system for analytics data processing comprising:
receiving a plurality of sample signals from a plurality of instances of a client application deployed on a plurality of client devices;

sending the plurality of sample signals to a sample buffer in a server-side developer console for use in developing one or more filter functions configured to qualify one or more of the plurality of sample signals as events;
a client-side developer console comprising a code editor and a debugger to develop and debug one or more custom filter functions;

20. The system of Claim 18 wherein the client-side kernel further comprising a sampler to strip personal information from the one or more data points in the memory allocation to obtain one or more sampled data points, the one or more sampled data points are send to the client- side developer console and used for developing and debugging the one or more custom filter functions.
based on a passing of one or more tests by one or more filter functions, storing the one or more filter functions in a code cache; and
a server-side developer console couple to the client-side developer console to receive the debugged one or more custom filter functions for one or more performance and security tests, upon testing, the debugged one or more custom filter functions are saved in a code cache in the server-side developer console
making the one or more filter functions available to the plurality of instances of the client application for fetching from the code cache by the plurality of instances of the client application.
as one or more tested filter functions for fetching; a client device coupled to the server-side developer console, the client device is loaded with a client-side kernel comprising: … an orchestrator module coupled to the server-side developer console to fetch the one or more tested filter functions from the code cache for deployment upon the client application starts operation


3. The system of claim 1, wherein the one or more tests are configured to ensure that the one or more filter functions meet one or more predefined performance and/or security benchmarks.
receive the debugged one or more custom filter functions for one or more performance and security tests, upon testing, the debugged one or more custom filter functions are saved in a code cache in the server-side developer console as one or more tested filter functions


6. The system of claim 1, wherein each of the one or more filter functions is configured to run as either a source or a destination edge function.
a function runtime coupled to the function runtime and the memory allocation, the function runtime comprises a bridge, a function executor and a filter function runtime, the function executor deploys one or more fetched filter functions in an environment provided by the filter function runtime and passes each data point in the memory allocation through the one or more deployed filter functions for evaluation (claim 18)

wherein the bridge is a JavaScript bridge, the filter function runtime is a JavaScript runtime, the one or more custom filter functions are developed using JavaScript and are independent from a platform of the client application (claim 19)

Note Spec. ¶57, describing the claim term “edge function”, and the claim language specifically reciting a filter function


7. The system of claim 1, wherein the one or more functions are created in a separate coding environment and pushed to the server-side developer console via an application programming interface (API).
a client-side developer console comprising a code editor and a debugger to develop and debug one or more custom filter functions; a server-side developer console couple to the client-side developer console to receive the debugged one or more custom filter functions for one or more performance and security tests


8. A method comprising: [[[the operations performed by the system of claim 1]]]
See comparison with claim 1 above


15. A non-transitory computer-readable storage medium storing a set of instructions that, when executed by one or more computer processors, causes the one or more computer processor to perform operations, the operations comprising: [[[the operations performed by the system of claim 1]]]
See comparison with claim 1 above


Claims 10 and 17 correspond to claim 3; claims 13 and 20 correspond to claim 6; claim 14 corresponds to claim 7
See comparisons to claims 3 and 6-7 above


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 8, 10, 13, 15, 17 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Rai et al., U.S. 10,474,563 B1 (hereinafter “Rai”) in view of Rioux et al., U.S. 2022/0075875 A1 (hereinafter “Rioux”) and Fleuhr et al., U.S. 2018/0007153 A1 (hereinafter “Fleuhr”).

Regarding claim 1, Rai teaches: A system (Rai, e.g., 8:47-60, “Development environment 250 may be, or may include, a system of computing devices used to develop software …”) comprising: 
one or more computer processors; one or more computer memories; a set of instructions incorporated into the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations (Rai, e.g., 4:26-38, “Each of computing devices 110 may be implemented as any suitable computing system … may represent a device that performs operations described herein as the result of instructions, stored on a computer-readable storage medium, executing on one or more processors …”), the operations comprising: 
receiving a plurality of sample signals from a plurality of instances of a client application deployed on a plurality of client devices (Rai, e.g., 11:58-61, 12:61-63, “While transactions are being processed by production environment 150, transaction capture system 200 may capture and store data associated with transactions performed … information collected by transaction capture system 200 may include both state information and transaction information …” Examiner’s note: the “sample” herein is each capture for a particular point in time (see more generally 11:29-12:67)); 
sending the plurality of sample signals to a sample buffer in a server-side developer console for use in developing one or more … functions … (Rai, e.g., 13:1-26, “Development environment 250 may create, modify, update, and/or otherwise generate development code 252 for eventual execution on one or more production application servers …” See also, e.g., 13:27-36, “development environment 250 may detect input … corresponds to creation of test scripts for new use cases relating to development code 252 …” and, e.g., 13:51-61, “A new use case is a use case relating to functionality introduced by development code 252, or prior features of production environment 150 that have been modified by development code 252 … may therefore exercise and/or test functionality introduced by development code …” See also, e.g., 14:26-41, “Test system 300 may create a replay test script comprising replay transactions 323 based on transactions captured by transaction capture system 200 between times t1 and t2 …” and more generally 14:26-16:13, wherein development of the code is informed and influenced by the sample transaction data. Examiner’s note: that the particular production source code comprises a filter function will be more fully disclosed by citation to at least Rioux below); 
based on a passing of one or more tests by one or more filter functions (Rai, e.g., 14:11-15, “before being deployed within production environment 150 on one or more production application servers 160, development environment 250 may deploy development code 252 within test environment 350 for testing purposes …” See also, e.g., 15:4-7, “Test system 300 may test the … performance … of development code 252 …” and 16:64-17:15, “test scripts associated with new use cases may provide insights into zero-day security vulnerabilities … by evaluating development code 252 in the context of actual transactions observed in production, development code may be subjected to the same or similar attempts to exploit security vulnerabilities …”)
Rai does not more particularly teach that the sample signals are from a plurality of deployed client application instances, and used to develop filter functions configured to quality one or more sample signals as events. However, Rioux does teach: [the sample signals being] from a plurality of instances of a client application deployed on a plurality of client devices (Rioux, e.g., ¶15, “agent detects events … As the agent detects events occurring during execution of the application …” Examiner’s note: the agent is consistent with the claimed collection module, in particular the event monitoring interface which creates event hooks as set forth in more detail below. The Specification describes that “the collection module 156 hooks into or interfaces with the UI element lifecycles storage/network abstraction layers and also captures user interactions to be passed onto the buffer as signals” (Spec. at ¶34). Rioux further describes the function of the agent: “aspect code manager 104 and event monitoring interface 116 execute on the agent 101. The event monitoring interface 116 creates ‘hooks,’ or associations between events corresponding to target functions … and an event evaluation function(s) which is to execute upon detection of an event …” See also, e.g., ¶13, “aspects can be created for applications written in any of several supported languages …”)
[develop one or more] filter functions configured to qualify one or more of the plurality of sample signals as events (Rioux, e.g., ¶20, “agent 101 is loaded into the same process as the process created for execution of the application 107 which has been loaded into the runtime engine 105 … event monitoring interface 116 of the agent 101 then creates monitoring hooks 113A, 113B, 113C … which correspond to target functions of the API … which may be invoked during execution of the application … associate events corresponding to target functions … with a function which handles the respective event …” See also, e.g., ¶21, “aspect code execution manager 104 ‘registers’ the compiled aspect code units 114 … [which] are also loaded into the runtime engine …” See also, e.g., ¶23, “event monitoring interface 106 detects an invocation of a function … as an event which triggers the hook … obtains a context 115 …” and ¶24, “aspect code execution manager 104 determines whether the set operation which triggered the hook 113A is an event which is ‘of interest’ and thus should trigger execution of a corresponding one(s) of the aspect binary code units 111 …” Examiner’s note: the Specification describes that the “function executor 162 loads one or more customer filter functions to memory and starts passing each signal in the buffer through one or more filter functions …” (Spec. at ¶36). Here, the agent 101 is the function executor, which, via the aspect code execution manager, loads one or more aspect binary code units 111, after determining whether the event is “of interest” via one or more trigger criteria) for the purpose of facilitating runtime monitoring and analysis independent of the language in which the application is written using aspect-oriented program code comprising event-based triggers indicating events that may occur during application execution, information regarding such events to be collected and analyzed (Rioux, e.g., ¶¶13-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for developing application functions through the use of live sampled data as taught by Rai to provide that the sample signals are from a plurality of deployed client application instances, and used to develop filter functions configured to quality one or more sample signals as events because the disclosure of Rioux shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for collecting sample data with which to evaluate for development purposes to provide that the sample signals are from a plurality of deployed client application instances, and used to develop filter functions configured to quality one or more sample signals as events for the purpose of facilitating runtime monitoring and analysis independent of the language in which the application is written using aspect-oriented program code comprising event-based triggers indicating events that may occur during application execution, information regarding such events to be collected and analyzed (Rioux, Id.).
Rai in view of Rioux does not more particularly teach storing and making available for fetching the filter functions by instances of the client application from a code cache. However, Fleuhr does teach: storing the one or more filter functions in a code cache; and making the one or more filter functions available to the plurality of instances of the client application for fetching from the code cache by the plurality of instances of the client application (Fluehr, e.g., ¶¶26-27, “launch software 228 may be, for example, a JavaScript that the web browser 110 of client 100 executes on receipt. Upon execution, the launch software 228 uses tracking URL 230 to contact the tracking server 300, to request tracking software 334 … tracking server 300 responds to the request for tracking software by transmitting the tracking software …” See also, e.g., ¶24, “Tracking server 300 also includes a storage device 320 for storing … tracking software 334 …” Examiner’s note: the launch software comprises the orchestrator module, in that it particularly contacts the tracking server to obtain tracking software from a tracking software store on the server (i.e., a code cache). The tracking software analogous to at least the filter function of Rioux, cited above) for the purpose of providing a web tracking system whereby one or more requests for web contact may transparently provide tracking software to facilitate data collection (Fluehr, e.g., ¶21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for developing application functions through the use of live sampled data as taught by Rai in view of Rioux to provide for storing and making available for fetching the filter functions by instances of the client application from a code cache because the disclosure of Fluehr shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for collecting sample data to provide for storing and making available for fetching the filter functions by instances of the client application from a code cache for the purpose of providing a web tracking system whereby one or more requests for web contact may transparently provide tracking software to facilitate data collection (Fluehr, Id.).

Claims 8 and 15 are rejected for the reasons given in the rejection of claim 1 above. Examiner notes that with respect to claim 8, Rai further teaches: A method (Rai, e.g., 8:47-57, “Development environment 250 may be, or include, a system of computing devices used to develop software … One or more such devices may perform operations relating to creation … debugging, unit testing and/or maintenance of source code …”); and with respect to claim 15, Rai further teaches: A non-transitory computer-readable storage medium storing a set of instructions that, when executed by one or more computer processors, causes the one or more computer processor to perform operations (Rai, e.g., 8:47-57, “Development environment 250 may be, or include, a system of computing devices used to develop software … One or more such devices may perform operations relating to creation … debugging, unit testing and/or maintenance of source code …” See also, e.g., 4:26-38, “Each of computing devices 110 may be implemented as any suitable computing system … may represent a device that performs operations described herein as the result of instructions, stored on a computer-readable storage medium, executing on one or more processors …”).

Regarding claim 3, the rejection of claim 1 is incorporated, and Rai further teaches: wherein the one or more tests are configured to ensure that the one or more filter functions meet one or more predefined performance and/or security benchmarks (Rai, e.g., 14:11-15, “before being deployed within production environment 150 on one or more production application servers 160, development environment 250 may deploy development code 252 within test environment 350 for testing purposes …” See also, e.g., 15:4-7, “Test system 300 may test the … performance … of development code 252 …” and 16:64-17:15, “test scripts associated with new use cases may provide insights into zero-day security vulnerabilities … by evaluating development code 252 in the context of actual transactions observed in production, development code may be subjected to the same or similar attempts to exploit security vulnerabilities …” Examiner’s note: passing one or more tests is interpreted as broadly consistent with meeting one or more predefined benchmark; that is, in the case of a performance test, meeting an expected performance is meeting the benchmark, and in the case of a security test, not being exploitable (i.e. passing the test) is meeting the benchmark).

Claims 10 and 17 are rejected for the additional reasons given in the rejection of claim 3 above.

Regarding claim 6, the rejection of claim 1 is incorporated, and Rioux further teaches: wherein each of the one or more filter functions is configured to run as either a source or a destination edge function (Rioux, e.g., ¶20, “agent 101 is loaded into the same process as the process created for execution of the application 107 which has been loaded into the runtime engine 105 … event monitoring interface 116 of the agent 101 then creates monitoring hooks 113A, 113B, 113C … which correspond to target functions of the API … which may be invoked during execution of the application … associate events corresponding to target functions … with a function which handles the respective event …” See also, e.g., ¶21, “aspect code execution manager 104 ‘registers’ the compiled aspect code units 114 … [which] are also loaded into the runtime engine …” See also, e.g., ¶23, “event monitoring interface 106 detects an invocation of a function … as an event which triggers the hook … obtains a context 115 …” and ¶24, “aspect code execution manager 104 determines whether the set operation which triggered the hook 113A is an event which is ‘of interest’ and thus should trigger execution of a corresponding one(s) of the aspect binary code units 111 …” Examiner’s note: the Specification describes an edge function as “a piece of customer logic written in a programming language, e.g., JavaScript, which is implemented to enrich or transform one or more events … may be developed outside the client application and deployed over-the-air …” (see Spec. at ¶57). As the claim particularly recites that the filter function is an edge function, and the Specification describes that an edge function is (1) written in a programming language, (2) developed outside the application and (3) deployed over-the air, the disclosure by Rioux reads on the claim language as presented) for the purpose of facilitating runtime monitoring and analysis independent of the language in which the application is written using aspect-oriented program code comprising event-based triggers indicating events that may occur during application execution, information regarding such events to be collected and analyzed (Rioux, e.g., ¶¶13-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for developing application functions through the use of live sampled data as taught by Rai to provide that the sample signals are from a plurality of deployed client application instances, and used to develop filter functions configured to quality one or more sample signals as events because the disclosure of Rioux shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for collecting sample data with which to evaluate for development purposes to provide that the sample signals are from a plurality of deployed client application instances, and used to develop filter functions configured to quality one or more sample signals as events for the purpose of facilitating runtime monitoring and analysis independent of the language in which the application is written using aspect-oriented program code comprising event-based triggers indicating events that may occur during application execution, information regarding such events to be collected and analyzed (Rioux, Id.).

Claims 13 and 20 are rejected for the additional reasons given in the rejection of claim 6 above.

Claims 2, 9 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Rai in view of Rioux and Fleuhr, and in further view of Kulkarni et al., U.S. 2018/0189164 A1 (hereinafter “Kulkarni”).

Regarding claim 2, the rejection of claim 1 is incorporated, but Rai in view of Rioux and Fleuhr does not more particularly teach that PII is stripped from the sample signals using a differentially private algorithm. However, Kulkarni does teach: wherein personally-identifiable information is stripped from the plurality of sample signals using a differentially private algorithm (Kulkarni, e.g., ¶¶2, 8 and 15, “‘Telemetry data’ refers to collecting information describing the operation of a remote system, and transmitting it to a central point for analysis and/or long-term storage … Differential privacy (DP) is a mechanism for enforcing privacy guarantees against the collection of private data … In this work, we adopt the local model of differential privacy, where each user randomizes private data using a randomized algorithm (mechanism) [A] before sending it to a data collector”) for the purpose of providing mechanisms with formal privacy guarantees in the face of continuous collection of counter data, enhancing local differential privacy for repeated data collection, ensuring that every user blends with a large set of other users (Kulkarni, e.g., ¶¶2, 8-10 and 23-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for providing language-independent application monitoring as taught by Rai in view of Rioux and Fleuhr to provide that PII is stripped from the sample signals using a differentially private algorithm because the disclosure of Kulkarni shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for recording user interaction monitoring to provide that PII is stripped from the sample signals using a differentially private algorithm for the purpose of providing mechanisms with formal privacy guarantees in the face of continuous collection of counter data, enhancing local differential privacy for repeated data collection, ensuring that every user blends with a large set of other users (Kulkarni, Id.).
Claims 9 and 16 are rejected for the additional reasons given in the rejection of claim 2 above.

Claims 4, 11 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Rai in view of Rioux and Fleuhr, and in further view of Anderson et al., U.S. 2013/0124669 A1 (hereinafter “Anderson”).

Regarding claim 4, the rejection of claim 1 is incorporated, but Rai in view of Rioux and Fleuhr does not more particularly teach receiving sample data based on criteria including fixed interval and fetch request. However, Anderson does teach: wherein the receiving is triggered at a fixed interval (Anderson, e.g., ¶50, “data aggregator module 60 … receiving metrics from the data pre-processor … and packaging the metrics in batches … based on time … such as a predetermined … duration of time …” See also, e.g., ¶51, “batch manager may determine when a batch is complete and, in response, instruct the output to transmit the batch to the [I/O] module …”) or by a request to fetch the sample signals (Anderson, e.g., ¶85, “buffer data may be transmitted … A single batch … a portion of a single batch … or multiple batches may be obtained from the buffer per retrieval request …”) for the purpose of providing a buffer and a metric batch manager for obtaining metric data from distributed monitored sources (Anderson, e.g., ¶¶50-51, 85).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for providing language-independent application monitoring as taught by Rai in view of Rioux and Fleuhr to provide for receiving sample data based on criteria including fixed interval and fetch request because the disclosure of Anderson shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for recording user interaction monitoring to provide for receiving sample data based on criteria including fixed interval and fetch request for the purpose of providing a buffer and a metric batch manager for obtaining metric data from distributed monitored sources (Anderson, Id.).

Claims 11 and 18 are rejected for the additional reasons given in the rejection of claim 4 above.

Claims 5, 12 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Rai in view of Rioux and Fleuhr, and in further view of Anderson and Swafford, Brandon, U.S. 2019/0124118 A1 (hereinafter “Swafford”).

Regarding claim 5, the rejection of claim 4 is incorporated, but Rai and Rioux in view of Fleuhr and Anderson do not more particularly teach that sample signals may occur based on a determination to identify one or more additional events. However, Swafford does teach: wherein the request to fetch the sample signals is based on a determination to identify one or more additional events from the plurality of sample signals (Swafford, e.g., ¶¶97-99, “enriched events are then provided to a query processing 612 module … query processing 612 module may be implemented to provide a streaming query framework … to receive certain policy queries 610 that include terms, features, tags, or other items of interest that may be associated with certain interrelated events …” Examiner’s note: a plurality of enriched sample signals may be stored and later queried, such that additional event data related to a query term are produced (that is, the entry of a query by the user comprises a determination to identify additional events). Examiner notes that disclosures consistent with the specific language of the claim is not present in the Specification, but the subject matter recited herein appears pertinent to Spec. ¶43, “when changes are desired … a fresh set of signals may be sampled via the developer console and one or more new filter functions are developed …” The Specification does not provide detail regarding how the fresh signals are sampled, and accordingly any means of providing additional events based on a request to fetch event data is within the broadest reasonable interpretation of this claim language) for the purpose of providing a robust set of data regarding interrelated events associated with one or more other identifiers (Swafford, e.g., ¶¶97-99).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for providing language-independent application monitoring as taught by Rai and Rioux in view of Fleuhr and Anderson to provide that sample signals may occur based on a determination to identify one or more additional events because the disclosure of Swafford shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for recording user interaction monitoring to provide that sample signals may occur based on a determination to identify one or more additional events for the purpose of providing a robust set of data regarding interrelated events associated with one or more other identifiers (Swafford, Id.).

Claims 12 and 19 are rejected for the additional reasons given in the rejection of claim 5 above.

Claims 7 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Rai in view of Rioux and Fleuhr, and in further view of Hammond et al., U.S. 2017/0213132 A1 (hereinafter “Hammond”).

Regarding claim 7, the rejection of claim 1 is incorporated, but Rai in view of Rioux and Fleuhr does not more particularly teach that the filter functions are created in a separate environment and pushed to the server-side developer console via an API. However, Hammond does teach: wherein the one or more functions are created in a separate coding environment and pushed to the server-side developer console via an application programming interface (API) (Hammond, e.g., ¶52, “one or more server systems 220 of FIG. 3A can include the programming code-receiving API 221 exposed to the client interface 212 (e.g., the IDE 214, the web-browser interface 216, or the CLI 218)”) for the purpose of providing a distributed development environment (Hammond, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for providing language-independent application monitoring as taught by Rai in view of Rioux and Fleuhr to provide that the filter functions are created in a separate environment and pushed to the server-side developer console via an API because the disclosure of Hammond shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for recording user interaction monitoring to provide that the filter functions are created in a separate environment and pushed to the server-side developer console via an API for the purpose of providing a distributed development environment (Hammond, Id.).

Claim 14 is rejected for the additional reasons given in the rejection of claim 7 above.



Conclusion
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant. Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages. Other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by Examiner.
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529. The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191